Citation Nr: 0116441	
Decision Date: 06/15/01    Archive Date: 06/19/01	

DOCKET NO.  96-36 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease at L4-5 and L5-S1 with degenerative spondylosis of 
the lumbar spine, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board previously remanded the appeal in 
September 2000.

The issue of entitlement to an effective date earlier than 
January 26, 2000 for the award of a total rating for 
compensation based on unemployability is the subject of the 
remand portion of this decision.


FINDING OF FACT

The veteran's service-connected degenerative joint disease at 
L4-5 and L5-S1 with degenerative spondylosis of the lumbar 
spine has been assigned a maximum schedular evaluation of 
60 percent.


CONCLUSION OF LAW

An evaluation greater than 60 percent for degenerative joint 
disease at L4-5 and L5-S1 with degenerative spondylosis of 
the lumbar spine is not warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A and 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 (December 12, 
1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been provided a statement of the case and supplemental 
statements of the case addressing the issue of an increased 
rating.  He has been afforded VA examinations and private 
treatment records have been obtained.  The Board concludes 
that the VA has complied with the VCAA because there is no 
indication that any further relevant notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The service-connected low back disability has been evaluated 
as 60 percent disabling, the highest evaluation assignable 
under Diagnostic Code 5293 of the Rating Schedule.  38 C.F.R. 
Part 4.  The service-connected low back disability has not 
been shown to have resulted in ankylosis of the entire spine, 
including when functional impairment due to pain is 
considered, nor consist of residuals of a fracture of a 
vertebra, so as to warrant a higher evaluation under 
Diagnostic Code 5285 or 5286.  There is no other diagnostic 
code that provides for an evaluation greater than 60 percent 
for a low back disability.  Accordingly, the Board concludes 
that the 60 percent assigned for the veteran's low back 
disability is the maximum schedular evaluation.  In light of 
the RO's January 2000 grant of a total rating for 
compensation based on unemployability, consideration of 
entitlement to an evaluation greater than 60 percent based 
upon an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is moot.


ORDER

An increased rating for degenerative joint disease at L4-5 
and L5 - S1 with degenerative spondylosis of the lumbar spine 
is denied.


REMAND

In April 2000 the veteran indicated a desire to have the 
100 percent evaluation from an earlier date.  The Board 
construes this as a notice of disagreement with the effective 
date assigned for the total rating for compensation based on 
individual unemployability due to service-connected 
disability by the January 2000 RO decision.  See Gallegos v. 
Gober, 14 Vet. App. 50, 52, 58 (2000).  The record does not 
indicate that a statement of the case has been issued.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an effective date earlier than January 
26, 2000 for the award of a total rating 
for compensation based on 
unemployability.  The statement of the 
case should reflect full consideration of 
the VCAA.  All appropriate appellate 
procedures should then be followed.  

Thereafter, the case should be returned to the Board, for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

